Exhibit 23.3 Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Form S-4 Registration Statement of our report dated August17, 2009, except for the effects of thereverse merger discussed in Notes 1 and 8, as to which the date is August21, 2009, relating to the consolidated financial statements of Midas Medici Group Holdings, Inc. and subsidiaries, formerly Utilipoint International, Inc. and subsidiary, as of December31, 2008 and for each of the years in the two-year period ended December31, 2008, and to the reference to our Firm under the caption “Experts” in the Prospectus. /s/ REDW LLC Albuquerque, New Mexico May 3, 2010
